Citation Nr: 1110900	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  06-13 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel

INTRODUCTION

The Veteran had active service from April 1955 to April 1978.  He died in February 2004, and the appellant is his widow.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case is currently under the jurisdiction of the Waco, Texas, RO.  In May 2008, the Board remanded the case for additional development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The previous remand instructed the RO to undertake further development of the appellant's claim.  Unfortunately, the record does not indicate that the Board's instructions were followed, and another remand is required.

As noted in the previous remand, the appellant alleges that the Veteran was exposed to Agent Orange during periods of service in Thailand.  The Veteran's service personnel records show that he served in Thailand from 1971 to 1972 and from 1974 to 1975 as a bombardment navigation systems mechanic.

Private medical records reveal that the Veteran was diagnosed with and treated for chronic obstructive pulmonary disease and that he later developed non-small cell carcinoma of the lung.  The Veteran died in February 2004.  The death certificate lists metastatic lung carcinoma as the cause of death with pulmonary emphysema as a significant condition contributing to death.  In an August 2006 letter, the Veteran's private physician attributed the Veteran's lung cancer to cigarette smoking and herbicide exposure.

The RO has denied the appellant's claim on the basis that the Veteran did not serve in Vietnam and therefore he could not have been exposed to herbicides.  The Board notes, however, that specific rules exist which are relevant to the development of cases involving claims for service connection based on herbicide exposure in locations other than Vietnam or the DMZ in Korea.  VA's Adjudication Procedure Manual provides certain steps should be undertaken in these instances. See M21-1, Part IV.ii.2.C.10.m.  Thus, given that no attempt has been made to verify the exposure as set forth in this manual, the appellant's claim must be remanded to for additional development as outlined in the M21-1.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance.  As such, the Board finds that this case is not ready for appellate review and must be remanded for further development.

Accordingly, the case is REMANDED for the following action:

1.  The appellant's claim should be appropriately developed under the provisions set forth in the M21-1 regarding claims for service connection based on herbicide exposure in locations other than Vietnam or the DMZ in Korea.

2.  After completion of the requested development, the AMC should again review the record.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


